Citation Nr: 1442906	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUES

1.  Entitlement to an increase initial rating for chronic subluxation/strain of the right shoulder with degenerative changes, currently assigned a 10 percent evaluation.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to January 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the RO.

In July 2011, the Board remanded the claim to schedule the Veteran for a Board hearing.  The Board hearing request was withdrawn by the Veteran.

In September 2013, the Board took jurisdiction over the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a TDIU is part and parcel of an increased rating claim, and remanded the issue for further development.  The RO was also instructed to obtain Social Security Administration (SSA) records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the paper and electronic claims files in rendering this decision.



FINDINGS OF FACT

1.  Right shoulder disability is manifested by limited painful motion, guarding of movements at the shoulder level, significantly limited internal rotation, subluxation, and degenerative changes.  

2.  The Veteran's service-connected disability has not rendered him unable to obtain and retain substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but not higher, for the service-connected right shoulder chronic subluxation/strain with degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5202, 5203 (2013).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 4.16(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  The Veteran was also notified of the evidence needed to substantiate the claim for a TDIU as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in October 2013 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records, SSA records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, SSA records, and VA outpatient treatment records.

Additionally, the Veteran was afforded VA examinations in August 2008, November 2009, February 2013, and February 2014.  These examination reports are adequate because they are based on consideration of the Veteran's prior medical history, and described his shoulder dislocations in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed and a uniform evaluation is warranted. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Service connection for the Veteran's right shoulder was granted by a rating decision in November 2008 with a 10 percent evaluation under Diagnostic Code 5203 which concerns impairment of the clavicle or scapula.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5200 provides ratings for ankylosis of the scapulohumeral articulation.  A 20 percent rating for this shoulder requires favorable ankylosis in which abduction is limited to 60 degrees and the claimant can reach mouth and head.  Intermediate ankylosis between favorable and unfavorable merits a 30 percent rating for the minor shoulder.  A 40 percent rating for this shoulder requires 
unfavorable ankylosis in which abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation of the major arm motion at shoulder level.  When there is limitation of motion of the arm midway between the side and shoulder level, a 30 percent rating is warranted.  

Under Diagnostic Code 5202, malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5203, a 10 percent rating is assigned for the arm when there is malunion or nonunion without loose movement.  Clavicle or scapular impairment, with dislocation; is assigned a 20 percent rating when either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement is also assigned a 20 percent rating.

Right- or left-handedness for the purpose of a dominant-side disability rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right handed.

The Veteran contends that his right shoulder disability should be evaluated at a higher rating due to recurrent dislocations.

In January 1979, the Veteran complained of his shoulder is "coming out of joint" when playing sports.  In January 1979, he complained of right shoulder "popping out of place" for the past 2 years when throwing a football or basketball.  The diagnosis was chronic subluxing right shoulder.  

On VA examination in August 2008, the Veteran complained of intermittent right shoulder dislocations since discharge.  He reported a dislocation at work while lifting and a friend put it back in place.  He reported a dislocation while sleeping a month prior to the VA examination.  The Veteran did not seek medical attention after either occurrence.  He also reported frequenting shoulder popping.

Physical examination showed forward flexion to 135 degrees, abduction to 135 degrees, external rotation to 90 degrees, and internal rotation to 75 degrees.

A VA orthopedic consultation was provided in February 2009.  The Veteran reported shoulder pain 30 years ago with a history of multiple right shoulder dislocations.  Active range of motion testing revealed forward flexion to 90 degrees and passive range of motion for forward flexion to 120 degrees, abduction to 120 degrees with external and internal rotation to 90 degrees and up to the L1.  X-ray studies showed bilateral acromioclavicular (AC) joint degenerative joint disease with small inferior bone spurs.  The right shoulder had a small amount of glenohumeral bone spurring off the humeral head.  The shoulder was treated with cortisone injection.

An August 2009 VA treatment note showed right shoulder limited in abduction to 120 degrees and external rotation limited to 45 degrees.  There was a negative but painful drop test bilaterally.  Review of December 2008 radiographs suggest narrowing with arthrosis of both AC joints with downward pointing osteophytes at the distal clavicle both sides and a ridge osteophyte off the anterior acromion of both shoulders.  The shoulder was injected with Kenalog and Marcaine.  Then pain and range of motion improved to normal.

On VA examination in November 2009, the Veteran reported that he injured the right shoulder in a football game hyper-flexing the joint with no further injuries or surgeries.  He reported episodes of subluxation, instability or giving away, and a lack of endurance.  Range of motion testing showed forward flexion to 130 degrees, abduction to 150 degrees, external and internal rotation to 90 degrees bilaterally.  There was no change in motion upon repeated and resisted testing of the right shoulder.  Review of an x- ray study showed degenerative changes.

A January 2010 VA treatment note indicated the right shoulder was injected with steroids.

In April 2010 VA treatment, the Veteran reported right shoulder dislocation two to three weeks prior while moving furniture.  He indicated that he did not go the hospital and that a friend had to "pull on his shoulder to get it back in place." 

Physical evaluation showed forward flexion to 90 degrees, abduction to 100 degrees, external rotation to 40 degrees, and internal rotation to waistline.

In June 2010, the Veteran reported that he was unable to place his right hand behind his back or head.  He had forward flexion of 90 degrees.  The diagnosis was right 
shoulder impingement with AC joint degenerative joint disease and early right shoulder degenerative joint disease.

In January 2011, the Veteran reported radiation from base of the neck on the right from "ear lobe to shoulder" and tingling in the same area.

On VA examination in February 2013, the Veteran reported recurrent dislocations of the right shoulder about once a year.  Range of motion testing revealed forward flexion to 125 degrees, abduction to 115 degrees, internal rotation to 80 degrees, external rotation to 90 degrees, and no increased pain or decreased range of motion with repetitive movements.  The Veteran had localized tenderness or pain on 
palpation of joints and of the right shoulder.  There were no guarding, ankylosis, or rotator cuff conditions.  Muscle strength was normal.

The Veteran reported a history of clicking/catching in the shoulder with a history of recurrent dislocation of the glenohumeral (scapulohumeral) joint occurring infrequently.  A crank apprehension and relocation test was negative.  The Veteran has an AC joint impairment of the clavicle or scapula.  The Veteran reported that right shoulder pain makes him unable to perform heavy work required for his employment as a "car detailer."

On VA examination in February 2014, the examiner provided a diagnosis of right shoulder impingement with degenerative joint disease.  Examination revealed right shoulder flexion of 145 degrees with pain and abduction of 135 degrees with pain.  Flexion after repetitive testing was noted at 125 degrees and abduction remained at 135 degrees.  External rotation was 95 degrees for both sides and internal rotation was 45 degrees to the left and 40 degrees to the right causing discomfort.  The examiner noted less movement than normal and pain on movement after repetitive use.  There is no localized tenderness or pain on palpation of the joints.  There is a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with infrequent episodes.  There is no shoulder guarding. 

The Veteran reported trouble sleeping on his right side.  He stated that if rolls on to his right side then he wakes up.  He asserted that he can't reach above his shoulder to do any house cleaning.  He indicated that he cannot clean his blinds or dust off pictures for more than 5-10 minutes without feeling he has to rest.  He reported that he can lift items off of a shelf and guide them down quickly but he cannot lift it back to the same shelf.  He stated that he is being careful when it comes to movement with his right shoulder.

It is clear from the initial rating decision that the AOJ based the 10 percent evaluation based upon painful motion.  RD 11/2008.  Based on a review of the evidence, the Board finds that a 20 percent initial rating, but no higher, is warranted throughout the appeal period.  Although the RO rated the Veteran's condition under diagnostic code 5203, it is the Board's judgment that the symptoms contemplated by diagnostic code 5202 more closely approximate the symptoms demonstrated by the Veteran.  (Section 5203 allows for consideration of impairment of the contiguous joint.)  In this regard, the Veteran presented credible testimony concerning guarding of his movements, particularly at or above the shoulder, during his February 2014 examination.  The February 2014 examiner noted there is a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with infrequent episodes.  Internal rotation is significantly limited, as noted above.  The x-ray studies showed degenerative changes in addition to the subluxation.  Taken together, the most closely analogous rating code is diagnostic code 5202, which provides for recurrent dislocation of the humerus at the scapulohumeral joint.  Moreover, the Veteran's symptomatology most closely approximates the criteria for a 20 percent rating, based on infrequent episodes of dislocation with guarding at the shoulder level.  

A rating higher than 20 percent is not warranted, however.  It is not disputed that the Veteran is right-handed, and, hence, his right shoulder is the "major" shoulder.  For the major shoulder, a rating higher than 20 percent requires, favorable, unfavorable or intermediate ankylosis of the scapulohumeral articulation (diagnostic code 5200), limitation of motion of the arm midway between side and shoulder level (diagnostic code 5201), or recurrent dislocation of the right shoulder with frequent episodes and guarding of all arm movements (diagnostic code 5202).  None of these symptoms has been demonstrated. 

The Board is cognizant of the Veteran's complaints of additional factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, or incoordination, beyond the guarding of movements which have already been taken into consideration.  See 38 C.F.R. §§ 4.40, 4.45 (2004), DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss.  Id.  In this case, the Veteran's primary complaints concern guarding of his movements. 

After resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. 
§ 5107(b), the Board finds that an initial rating of 20 percent, but not higher, for the entire appeal period is warranted for right shoulder disability.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

The Veteran's claim for a TDIU arises from his increased rating claim for his right shoulder disability.  The record indicates that the Veteran is currently service-connected for chronic subluxation/strain with degenerative changes of the right shoulder (dominant).  This decision finds that the service-connected disability rating is increased from 10 to 20 percent.  The Veteran's 20 percent evaluation still falls short of the threshold needed for a scheduler evaluation under 38 C.F.R. § 4.16.  Accordingly, a scheduler grant of TDIU is not warranted and the only question for the Board is whether TDIU is warranted on an extraschedular basis.

It is recognized that the Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).

Thus, the Board will adjudicate whether the evidence shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," so as to warrant referral to the Director of C&P for an extraschedular TDIU rating under § 4.16(b). 

The Veteran was afforded a VA examination in November 2009.  The examiner noted that the Veteran's right shoulder condition had no effect on occupation or daily activities.  

On VA examination in February 2013, examiner stated that the Veteran's right shoulder impacts his ability to work because he is unable to do heavy work requiring use of his right arm.  He noted the Veteran is unable to continue work as a car detailer due to right shoulder pain.

On VA examination in February 2014, the Veteran reported not working since 2006 due to arthritis in the knees, heart failure and glaucoma.  

SSA records show that the Veteran was awarded SSA benefits due to the following severe impairments: congestive heart failure, hepatitis C, degenerative joint disease (knees), and asthma, with dizziness as the side effect of medication along with sleepiness.  The records indicate that these impairments cause significant limitation in the Veteran's ability to perform basic work activities.  

In this case, the evidence weighs against finding that the Veteran's service connected chronic subluxation/strain of the right shoulder with degenerative changes renders him unable to secure and follow substantially gainful employment.  Rather, the evidence shows that the Veteran had other physical ailments likely to have compounded his disability that cannot be considered at this instance

The Board finds the totality of the evidence suggests that the Veteran's disability did not render him unable to perform the tasks of a substantially gainful occupation.  The record reflects that it is difficult for the Veteran to lift heavy objects due to pain in his right shoulder, but there was no indication that this makes him unable to obtain and maintain gainful employment.  Rather, the evidence, including the credible lay evidence, establishes that there are non-service connected disabilities, such as arthritis in the knees, heart failure and glaucoma, which make obtaining and retaining gainful employment difficult.  

Based on the foregoing, there is no reason for a referral of the claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the Veteran's claim of entitlement to a TDIU must be denied.
ORDER

An initial rating of 20 percent for chronic subluxation/strain of the right shoulder with degenerative changes is granted, subject to the legal authority governing the payment of compensation benefits.

A total disability rating for compensation on the basis of individual unemployability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


